Name: Commission Regulation (EC) No 2878/2000 of 28 December 2000 amending Annex IV to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  international trade;  trade policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|32000R2878Commission Regulation (EC) No 2878/2000 of 28 December 2000 amending Annex IV to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules Official Journal L 333 , 29/12/2000 P. 0060 - 0062Commission Regulation (EC) No 2878/2000of 28 December 2000amending Annex IV to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rulesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules(1), as last amended by Commission Regulation (EC) No 7/2000(2), and in particular Article 5 in conjunction with Article 25(4) thereof,Whereas:(1) The quantitative restrictions applicable to textile and clothing imports originating in North Korea are listed in Annex IV to Regulation (EC) No 517/94.(2) The Commission has been requested by certain economic operators to increase the volumes of certain quantitative restrictions for imports of textile products originating in North Korea in order to satisfy certain market requirements.(3) It is necessary to strike a certain balance between providing the requistie protection for the relevant sector of the Community industry concerned and maintaining an acceptable level of trade with North Korea, bearing in mind the various interests of the parties concerned.(4) An analysis of the situation in the Community industry concerned shows that the increase of the level of certain quotas for North Korea will not prejudice the abovementioned objective.(5) The Commission therefore considers it appropriate to adapt accordingly the level of some of the quantitative restrictions applied in respect of North Korea, taking also into account the request received from the economic operators.(6) Annex IV to Regulation (EC) No 517/94 should therefore be adapted.(7) It is desirable that this Regulation enters into force the day after its publication in order to allow operators to benefit from it as soon as possible.(8) The measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, as defined by Regulation (EC) No 517/94,HAS ADOPTED THIS REGULATION:Article 1Annex IV to Regulation (EC) No 517/94 is hereby replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 December 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 67, 10.3.1994, p. 1.(2) OJ L 2, 5.1.2000, p. 51.ANNEX"ANNEX IVANNUAL COMMUNITY QUANTITATIVE LIMITS REFERRED TO IN ARTICLE 3(1)North Korea>TABLE>"